PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Williams et al.
Application No. 15/332,461
Filed: 24 Oct 2016
For: METHODS AND COMPOSITIONS TO SUPPORT TRANSPLANTED TISSUE INTEGRATION AND INOSCULATION WITH ADIPOSE STROMAL CELLS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed 10 May 2021, to revive the above-identified design application.  

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of 30 October 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)(2), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(A)(2).  No extensions of time pursuant to the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is 02 February 2021.  A Notice of Abandonment was mailed 14 May 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied:

(1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1000, and the submission required by 37 CFR 1.114;
(2) the petition fee of $1050; and 
(3) a statement of unintentional delay.



This application is being referred to Technology Center AU 1653 for processing of the RCE and the submission in accordance with 37 CFR 1.114.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET